This is an appeal by the claimants from a decision of the State Industrial Board wherein the claims were disallowed on the question of accident. The State Industrial Board found that the deceased came to his death through an assault by a person unknown and that the act causing death was not an accident which arose out of and in the course of his employment. The evidence fully supports the decision of the State Industrial Board. Decision of the State Industrial Board unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Sehenek, JJ.